TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00423-CV



               In re Michael J. Delitta, Axiom Medical Consulting, LLC,
     Axiom Professionals, LLC, Axiom Properties, LLC, and Delcom Properties, LLC


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               The petition for writs of mandamus and prohibition and the emergency motion to

stay are denied. See Tex. R. App. P. 52.8(a).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Filed: July 11, 2014